      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :           NO. 10-427
MARK WILLIAMS                           :

                               MEMORANDUM

Bartle, J.                                         July 14, 2020

          The Court has before it the motion of defendant

Mark Williams, acting pro se, for compassionate release under

18 U.S.C. § 3582(c)(1)(A).

                                    I

          On March 4, 2011, following a five-day jury trial,

defendant was found guilty of:      one count of conspiracy to

distribute 100 grams or more of heroin, in violation of 21

U.S.C. § 846; one count of distribution of 100 grams or more of

heroin, in violation of 21 U.S.C. § 841(a)(1),(b)(1)(B), and 18

U.S.C. § 2; one count of possession with the intent to

distribute 100 grams or more of heroin within 1,000 feet of a

school, in violation of 21 U.S.C. § 860(a) and 18 U.S.C. § 2;

one count of use of a communication facility in furtherance of a

drug trafficking crime, in violation of 21 U.S.C. § 843(a); one

count of conspiracy to commit Hobbs Act robbery, in violation of

18 U.S.C. § 1951(a) and 18 U.S.C. § 2; one count of attempted

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) and 18



                                    1
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 2 of 9



U.S.C. § 2; and one count of carrying a firearm during or in

relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c) and 18 U.S.C. § 2.     At the time of his crimes,

defendant was a Philadelphia police officer.

           On August 18, 2011, this Court sentenced defendant to

168 months imprisonment to be followed by 8 years of supervised

release.   Defendant is currently serving his sentence at the

Federal Correctional Institution in Ashland, Kentucky with an

estimated release date of March 30, 2023.

           At present, defendant has pending a motion to vacate,

set aside, and/or correct his sentence under 28 U.S.C.

§ 2255.    The motion is stayed while awaiting a decision of the

Court of Appeals on an issue involved in this and a number of

other actions.

                                   II

           Defendant’s motion for compassionate release relies on

section 3582(c)(1)(A) as recently amended by the First Step Act.

It provides, in relevant part:

           The court may not modify a term of imprisonment once
           it has been imposed except that—
           (1)    in any case—
                 (A)   the court, upon motion of the
                 Director of the Bureau of Prisons, or
                 upon motion of the defendant after the
                 defendant has fully exhausted all
                 administrative rights to appeal a
                 failure of the Bureau of Prisons to
                 bring a motion on the defendant’s behalf
                 or the lapse of 30 days from the receipt

                                   2
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 3 of 9



                of such a request by the warden of the
                defendant’s facility, whichever is
                earlier, may reduce the term of
                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .

                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.


            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of


                                   3
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 4 of 9



         the defendant alone shall not be considered
         an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:     (1) “suffering from a terminal

illness” including among others “advanced dementia”;

(2) “suffering from a serious physical or medical condition”;

(3) “suffering from a serious functional or cognitive

impairment”; or (4) “experiencing deteriorating physical or

mental health because of the aging process.”        The latter three

grounds also require that the impairment “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”

                                  III

         Defendant asserts that compassionate release should be

granted because:   (1) he is “especially vulnerable to infection

as a BOP inmate” in light of the COVID-19 pandemic; (2) he “does

not present a danger to the community” as he has been

rehabilitated in prison; (3) his 12-year-old son’s mother

recently passed away and needs a caregiver; and (4) his sentence

is likely to be reduced because his underlying crime of

conspiracy to commit or attempt to commit Hobbs Act robbery does

not qualify as a crime of violence under 18 U.S.C. § 924(c)(1).

                                   4
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 5 of 9



         The Government opposes defendant’s motion.          It

maintains that defendant has not stated appropriate reasons for

compassionate release.    The Government asserts that defendant

does not have any underlying health conditions that would make

him eligible for compassionate release and that he “merely

speculates that he might be more likely to catch COVID-19 in

prison than out on the street.”        According to the Government,

defendant also fails to carry his burden for reduction of

sentence because rehabilitation and family circumstances are

“not a basis for relief” and “do not meet the narrow test set

forth in the guideline policy statement.”        The Government

further argues that defendant’s “objection to the 924(c)

sentence” is irrelevant for compassionate release.

         Defendant acknowledges that he “does not have any

underlying health conditions that put[s] him at greater risk of

becoming infected with and dying from COVID-19.”         Rather,

defendant states that he “faces a significantly higher rick

[sic] of contracting COVID-19 because of the conditions of

confinement.”   The Court is, of course, mindful of the

devastating worldwide pandemic and the special dangers the

highly contagious coronavirus poses for the defendant and all

others in prison.   However, “the mere existence of COVID- 19 in

society and the possibility that it may spread to a particular




                                   5
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 6 of 9



prison alone cannot independently justify compassionate

release.”    United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).   The Bureau of Prisons, including FCI Ashton,

has in place protocols to deal with this disease, and the

Attorney General has issued two directives to the Bureau of

Prisons concerning early release of inmates, which it is

following.

            Based on the current record, defendant has not

established that he has any health condition that constitutes a

serious medical impairment as defined in the Sentencing

Guidelines.   The serious medical condition under the Sentencing

Guidelines must be an impairment which “substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”     Defendant clearly does not meet

this requirement.

            Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.         Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.       These factors include

the need to: “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;




                                   6
         Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 7 of 9



“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

            In this regard, defendant claims that he should be

granted compassionate release because of his “rehabilitation

while incarcerated,” and that he “does not present a security

risk.”    According to defendant, he is now “mature and ambitious.

He acts as a mentor for young inmates [and] works . . . as a

production clerk.”      He further asserts that he has “significant

support in the community” and that his 12-year-old son is “in

need of a caregiver.”       The court accepts defendant’s

representation that while incarcerated he has taken part in

opportunities to assist others.           While the court applauds

defendant for any strides he has made toward rehabilitation,

these factors alone do not allow for his release.            Under 28

U.S.C. § 994(t), Congress has made it clear: “[r]ehabilitation

of the defendant alone shall not be considered an extraordinary

and compelling reason” for compassionate release.            In any event,

his rehabilitation and good works do not outweigh other section

3553(a) factors which support the need for him to serve the

sentence imposed.

            This Court cannot ignore the seriousness of

defendant’s criminal history.        As noted before, defendant was

found guilty of crimes involving drug trafficking, conspiracy to

commit robbery, and illegal possession of a firearm.            At the


                                      7
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 8 of 9



time of his crimes, defendant was a Philadelphia police officer.

While on duty, he conspired to conduct a sham traffic stop and

pretended to arrest a drug dealer within close proximity to the

KIPP Philadelphia Charter School.      He later released the drug

dealer (who was in reality an undercover FBI agent) in exchange

for $6,000.    During another instance, while on restricted duty,

he “armed himself with his personal firearm, and without

authorization took a Philadelphia Police Department wagon” to

rob a “mafia member.”    These crimes were of an extremely serious

nature and underscore the danger defendant posed to the

community.    Even if he no longer would pose a danger to the

community, we do not find this factor controlling.         Releasing

defendant now would not appropriately reflect the nature and

circumstances of his offenses, promote just punishment, or

afford adequate deterrence to criminal conduct.        See section

3553(a).

           In addition to his arguments for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), defendant also asserts grounds

for relief based on his belief that his sentence is likely to be

reduced because his underlying crime of conspiracy to commit or

attempt to commit Hobbs Act robbery does not qualify as a crime

of violence under 18 U.S.C. § 924(c)(1).       Defendant contends

that as a result of the decision in United States v. Davis, 139

S. Ct. 2319 (2019), his conspiracy offense “no longer qualifies


                                   8
      Case 2:10-cr-00427-HB Document 430 Filed 07/14/20 Page 9 of 9



as a 924(c) predicate” and therefore, “a sentence reduction to

time served” would be appropriate.      This is also the primary

basis of his pending 28 U.S.C. § 2255 motion for relief before

this Court.   See Doc. No. 401.    On May 16, 2016, Chief Judge

Tucker ordered that “all motions filed under 28 U.S.C. § 2255,

or any other provision of law, seeking collateral relief based

on Johnson [v. United States, 135 S. Ct. 2551 (2015)], whether

filed before or after the issuance of this Order, are STAYED,”

pending resolution of relevant issues by our Court of Appeals.1

While this issue raised by defendant is a proper consideration

under 28 U.S.C. § 2255, it is not an appropriate factor for

consideration under 18 U.S.C. § 3582(c)(1)(A) for compassionate

release.

           The Court, taking all the relevant facts into account,

finds that Mark Williams has not established extraordinary and

compelling reasons that warrant his entitlement to compassionate

release.   Accordingly, the Court will deny the petition of

defendant under 18 U.S.C. § 3582(c)(1)(A).




1    This issue has been fully briefed to the Third Circuit and
a decision is forthcoming. See United States v. Copes, No. 19-
1494 (3d Cir. October 23, 2019); and United States v. Walker,
No. 15-4062 (3d Cir. October 5, 2019).

                                   9
